SUMMARY ORDER
William Montgomery appeals the district court’s dismissal of his complaint under 28 U.S.C. § 1915A(b). The court held Montgomery’s claims were barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and, in the alternative, the relevant statutes of limitations. Applying de novo review, see Liner v. Goord, 196 F.3d 132, 134 (2d Cir.1999), we affirm.
Montgomery raises three main arguments on appeal. First, he claims that § 1915A does not apply because he paid a filing fee. However, § 1915A “applies] to all civil complaints brought by prisoners against governmental officials or entities regardless of whether the prisoner has paid [a] filing fee.” Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.1999) (per curiam). Second, Montgomery contends that Heck does not apply because his complaint does not allege malicious prosecution. The principle of Heck, however, applies equally to Montgomery’s claims because “a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence.” Heck, 512 U.S. at 487, 114 S.Ct. 2364; see Channer v. Mitchell, 43 F.3d 786, 787 (2d Cir.1994) (per curiam). Finally, Montgomery argues that the district court erred in finding his claims time-barred. Although this question is moot in light of the applicability of Heck, we agree with the district court’s conclusion and reasoning. We find the remainder of Montgomery’s arguments lack merit.
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.